Exhibit 10.1

 

SUPERVALU INC.

2002 STOCK PLAN

 

Section 1. Purpose.

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining key management
personnel for the Company and its Affiliates as well as non-employee directors
for the Company, capable of assuring the future success of the Company and its
Affiliates; to offer such individuals incentives to put forth maximum efforts
for the success of the Company’s business; and, to afford such individuals an
opportunity to acquire a proprietary interest in the Company.

 

Section 2. Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.

 

(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, or Other Stock-Based Award granted
under the Plan.

 

(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.

 

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

 

(e) “Committee” shall mean a committee of the Board of Directors of the Company
designated by such Board to administer the Plan. The Committee shall be
comprised of not less than such number of directors as shall be required to
permit Awards granted under the Plan to qualify under Rule 16b-3, and each
member of the Committee shall be a “Non-Employee Director” within the meaning of
Rule 16b-3 and an “outside director” within the meaning of Section 162(m) of the
Code. The Company expects to have the Plan administered in accordance with the
requirements for the award of “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code.

 

(f) “Company” shall mean SUPERVALU INC., a Delaware corporation, and any
successor corporation.

 

(g) “Eligible Person” shall mean any employee, officer, consultant or
independent contractor providing services to the Company or any Affiliate, who
the Committee determines to be an Eligible Person, or any director of the
Company who is not an employee of the Company or an Affiliate.

 

(h) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of Shares on a
given date for purposes of the Plan shall be the average of the opening and
closing sale price of the Shares as reported on the New York Stock Exchange on
such date or, if such Exchange is not open for trading on such date, on the day
closest to such date when such Exchange is open for trading.

 

(i) “Incentive Stock Option” shall mean an option to purchase Shares that is
granted under Section 6(a) of the Plan and intended to meet the requirements of
Section 422 of the Code or any successor provision.



--------------------------------------------------------------------------------

(j) “Non-Qualified Stock Option” shall mean an option to purchase Shares that is
granted under Section 6(a) of the Plan and is not intended to be an Incentive
Stock Option.

 

(k) “Option” shall mean an option to purchase Shares that is granted under
Section 6(a) of the Plan as an Incentive Stock Option or a Non-Qualified Stock
Option, and shall include Restoration Options.

 

(l) “Other Stock-Based Award” shall mean any right granted under Section 6(e) of
the Plan.

 

(m) “Participant” shall mean an Eligible Person that is granted an Award under
the Plan.

 

(n) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.

 

(o) “Person” shall mean any individual, corporation, partnership, association or
trust.

 

(p) “Plan” shall mean this SUPERVALU INC. 2002 Stock Plan, as amended from time
to time.

 

(q) “Restoration Option” shall mean any Option granted under Section 6(a)(iv) of
the Plan.

 

(r) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.

 

(s) “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

 

(t) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation.

 

(u) “Share” shall mean a share of the common stock of the Company, par value
$1.00 per share, or such other security or property as may become subject to an
Award pursuant to an adjustment made under Section 4(c) of the Plan.

 

(v) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.

 

Section 3. Administration.

 

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and applicable law, the
Committee shall have full power and authority to: (i) designate Eligible Persons
and Participants; (ii) determine the type or types of Awards to be granted to
each Participant under the Plan; (iii) determine the number of Shares to be
covered by (or with respect to which payments, rights or other matters are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement and accelerate the vesting or exercisability of
Options, or the lapse of restrictions relating to Restricted Stock, Restricted
Stock Units or other Awards; provided however, that no such amendment shall
amend the exercise price of any Option or Stock Appreciation Rights previously
granted, except for any adjustment made under Section 4(c) of the Plan, without
the approval of the Company’s stockholders; (vi) determine whether, to what
extent and under what circumstances Awards may be exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited or
suspended; (vii) determine whether, to what extent and under what circumstances
cash, Shares, other securities, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or the Committee; (viii)
interpret and administer the Plan and any instrument or agreement, including an
Award Agreement, relating to the Plan; (ix) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (x) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Eligible Person or Participant, any holder or beneficiary of any Award
and any employee of the Company or any Affiliate.



--------------------------------------------------------------------------------

(b) Delegation. The Committee may delegate its powers and duties under the Plan
to one or more directors or officers of the Company, or to a committee of
directors or officers, subject to such terms, conditions and limitations as the
Committee may establish in its sole discretion; provided, however, that the
Committee shall not delegate its powers and duties under the Plan (i) with
regard to officers or directors of the Company or any Affiliate who are subject
to Section 16 of the Securities Exchange Act of 1934, (ii) in such a manner as
would cause the Plan not to comply with the requirements of Section 162(m) of
the Code or (iii) in such a manner as would contravene Section 157 of the
Delaware General Corporation Law.

 

(c) Power and Authority of the Board of Directors. Notwithstanding anything to
the contrary contained herein, the Board of Directors may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan.

 

Section 4. Shares Available for Awards.

 

(a) Shares Available. Subject to adjustment as provided in Section 4(c), the
aggregate number of Shares that may be issued under all Awards under the Plan
shall be 13,000,000, of which 7,500,000 shares shall be reserved solely for the
grant of Awards designated as stock options. Shares to be issued under the Plan
may be either Shares reacquired and held in the treasury or authorized but
unissued Shares. If any Shares covered by an Award or to which an Award relates
are not purchased or are forfeited, or if an Award otherwise terminates or is
settled without delivery of any Shares, then the number of Shares counted
against the aggregate number of Shares available under the Plan with respect to
such Award, to the extent of any such forfeiture, termination or settlement,
shall again be available for granting Awards under the Plan. Any shares tendered
in payment of the exercise price of an Option granted under the Plan or an
option granted under any other stock plan of the Company shall be credited to
the number of Shares available for grant under the Plan; provided however, that
with respect to any Option granted under the Plan commencing June 15, 2005, and
thereafter, any shares of the Company’s common stock that are tendered in
payment of the exercise price of such Option shall no longer be credited to the
number of Shares available for grant under the Plan.

 

(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.

 

(c) Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards and (iii) the purchase or exercise price
with respect to any Award; provided, however, that the number of Shares covered
by any Award or to which such Award relates shall always be a whole number.

 

(d) Award Limitations Under the Plan. No Eligible Person, who is an employee of
the Company at the time of grant, may be granted any Option, Stock Appreciation
Right or Other Stock-Based Award (the value of which is based solely on an
increase in the value of the Shares after the date of grant) for more than
500,000 Shares (subject to adjustment as provided for in Section 4(c)), taking
into account all such awards granted by the Company pursuant to any of its stock
compensation plans, in any calendar year period beginning with the period
commencing January 1, 2002. The foregoing annual limitation specifically
includes the grant of any Awards representing “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.



--------------------------------------------------------------------------------

Section 5. Eligibility.

 

Any Eligible Person, including any Eligible Person who is an officer or director
of the Company or any Affiliate, shall be eligible to be designated a
Participant. In determining which Eligible Persons shall receive an Award and
the terms of any Award, the Committee may take into account the nature of the
services rendered by the respective Eligible Persons, their present and
potential contributions to the success of the Company or such other factors as
the Committee, in its discretion, shall deem relevant. Notwithstanding the
foregoing, an Incentive Stock Option may only be granted to full-time or
part-time employees (which term as used herein includes, without limitation,
officers and directors who are also employees) and an Incentive Stock Option
shall not be granted to an employee of an Affiliate unless such Affiliate is
also a “subsidiary corporation” of the Company within the meaning of Section
424(f) of the Code or any successor provision.

 

Section 6. Awards.

 

(a) Options. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

 

(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such Option and shall not be adjusted thereafter except as
provided for in Section 4(c) of the Plan.

 

(ii) Option Term. The term of each Option shall be fixed by the Committee, but
shall not exceed seven years for Options granted after April 1, 2005, except for
Restoration Options granted with respect to previously granted Options pursuant
to clause (iv) below.

 

(iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, promissory notes, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.

 

(iv) Restoration Options. The Committee may grant Restoration Options,
separately or together with another Option, pursuant to which, subject to the
terms and conditions established by the Committee and any applicable
requirements of law, the Participant would be granted a new Option when the
payment of the exercise price of the option to which such Restoration Option
relates is made by the delivery of Shares pursuant to the relevant provisions of
the plan or agreement relating to such option, which new Option would be an
Option to purchase the number of Shares not exceeding the sum of (A) the number
of Shares so provided as consideration upon the exercise of the previously
granted option to which such Restoration Option relates, (B) the number of
Shares, if any, tendered or withheld as payment of the amount required to be
withheld under applicable tax laws in connection with the exercise of the option
to which such Restoration Option relates, and (C) the number of previously owned
Shares, if any, tendered as payment for additional tax obligations of the
Participant in connection with the exercise of the option to which such
Restoration Option relates pursuant to the relevant provisions of the plan or
agreement relating to such option. Restoration Options may be granted with
respect to options previously granted under the Plan or any other stock option
plan of the Company, and may be granted in connection with any option granted
under the Plan or any other stock option plan of the Company at the time of such
grant. Such Restoration Options shall have a per share exercise price equal to
the Fair Market Value of one Share as of the date of grant of the new Option.
Any Restoration Option shall be subject to availability of sufficient Shares for
grant under the Plan. Shares surrendered as part or all of the exercise price of
the Option to which it relates that have been owned by the optionee less than
six months will not be counted for purposes of determining the number of Shares
that may be purchased pursuant to a Restoration Option. Notwithstanding the
foregoing, no Restoration Option shall be granted in connection with Options
granted under the Plan or any other stock option plan of the Company after April
1, 2005.

 

(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive



--------------------------------------------------------------------------------

upon exercise thereof the excess of (i) the Fair Market Value of one Share on
the date of exercise (or, if the Committee shall so determine, at any time
during a specified period before or after the date of exercise) over (ii) the
grant price of the Stock Appreciation Right as specified by the Committee, which
price shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of the Stock Appreciation Right. Subject to the terms of the Plan
and any applicable Award Agreement, the grant price, term, methods of exercise,
dates of exercise, methods of settlement and any other terms and conditions of
any Stock Appreciation Right shall be as determined by the Committee. The
Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate.

 

(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:

 

(i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate.

 

(ii) Stock Certificates. Any Restricted Stock granted under the Plan shall, at
the option of the Company, be evidenced by book entry Shares held in the
Participant’s name on the records of the Company’s transfer agent or by issuance
of a stock certificate or certificates, which certificate or certificates shall
be held by the Company. Such book entry Shares or certificate or certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Restricted Stock. In the case of Restricted Stock Units, no Shares shall be
issued at the time such Awards are granted.

 

(iii) Forfeiture; Delivery of Shares. Except as otherwise determined by the
Committee, upon termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units at such time subject
to restriction shall be forfeited and reacquired by the Company; provided,
however, that the Committee may, when it finds that a waiver would be in the
best interest of the Company, waive in whole or in part any or all remaining
restrictions with respect to Shares of Restricted Stock or Restricted Stock
Units. Any Share representing Restricted Stock that is no longer subject to
restrictions shall be delivered to the holder thereof promptly after the
applicable restrictions lapse or are waived. Upon the lapse or waiver of
restrictions and the restricted period relating to Restricted Stock Units
evidencing the right to receive Shares, such Shares shall be issued and
delivered to the holders of the Restricted Stock Units.

 

(d) Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Participants subject to the terms of the Plan and any applicable Award
Agreement. A Performance Award granted under the Plan (i) may be denominated or
payable in cash, Shares (including, without limitation, Restricted Stock), other
securities, other Awards or other property and (ii) shall confer on the holder
thereof the right to receive payments, in whole or in part, upon the achievement
of such performance goals during such performance periods as the Committee shall
establish. Subject to the terms of the Plan and any applicable Award Agreement,
the performance goals to be achieved during any performance period, the length
of any performance period, the amount of any Performance Award granted, the
amount of any payment or transfer to be made pursuant to any Performance Award
and any other terms and conditions of any Performance Award shall be determined
by the Committee.

 

(e) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan; provided,
however, that such grants must comply with applicable law. Subject to the terms
of the Plan and any applicable Award Agreement, the Committee shall determine
the terms and conditions of such Awards. Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(e) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including without limitation, cash, Shares, promissory notes,
other securities, other Awards



--------------------------------------------------------------------------------

or other property or any combination thereof) as the Committee shall determine,
the value of which consideration, as established by the Committee, shall not be
less than 100% of the Fair Market Value of such Shares or other securities as of
the date such purchase right is granted.

 

(f) General.

 

(i) Consideration for Awards. Awards may be granted for no cash consideration or
for other consideration as may be determined by the Committee or required by
applicable law.

 

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any plan of the
Company or any Affiliate other than the Plan. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any such other plan of the Company or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.

 

(iii) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, promissory notes, other securities, other Awards or other property
or any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments.

 

(iv) Limits on Transfer of Awards. No Award and no right under any such Award
shall be transferable by a Participant other than by will or by the laws of
descent and distribution; provided, however, that, if so determined by the
Committee, a Participant may, in the manner established by the Committee,
transfer Non-Qualified Stock Options or designate a beneficiary or beneficiaries
to exercise the rights of the Participant and receive any property distributable
with respect to any Award upon the death of the Participant. Each Award or right
under any such Award shall be exercisable during the Participant’s lifetime only
by the Participant (except as otherwise provided in an Award Agreement or
amendment thereto relating to a Non-Qualified Stock Option pursuant to terms
determined by the Committee) or, if permissible under applicable law, by the
Participant’s guardian or legal representative. No Award or right under any such
Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate.

 

(v) Term of Awards. Except as provided in Section 6(a)(ii), the term of each
Award shall be for such period as may be determined by the Committee.

 

(vi) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders or other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission and any applicable federal or state
securities laws, and the Committee may cause a legend or legends to be placed on
the certificates for such shares or other securities to reflect such
restrictions. If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.

 

Section 7. Amendment and Termination; Adjustments.

 

(a) Amendments to the Plan. The Board of Directors of the Company may amend,
alter, suspend, discontinue or terminate the Plan; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the stockholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval:

 

(i) would violate the rules or regulations of the New York Stock Exchange, any
other securities exchange or the National Association of Securities Dealers,
Inc. that are applicable to the Company; or



--------------------------------------------------------------------------------

(ii) would cause the Company to be unable, under the Code, to grant Incentive
Stock Options under the Plan; or

 

(iii) would amend the exercise price of any Option or Stock Appreciation Rights
previously granted, except for any adjustment made under Section 4(c) of the
Plan; or

 

(iv) would allow exercise price of any Option or the grant price of any Stock
Appreciation Right to be less than 100% of the Fair Market Value of one Share on
the date such Option or Stock Appreciation Right is granted.

 

(b) Amendments to Awards. Subject to the provisions of the Plan, the Committee
may waive any conditions of or rights of the Company under any outstanding
Award, prospectively or retroactively. The Committee may not amend, alter,
suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, in any manner that adversely affects any Award, without the
consent of the Participant or holder or beneficiary thereof, except as otherwise
herein provided or in an Award Agreement.

 

(c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.

 

Section 8. Income Tax Withholding and Payment.

 

In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of a Participant, are
withheld or collected from such Participant. In order to assist a Participant in
paying all or a portion of the federal and state taxes to be withheld or
collected upon exercise or receipt of (or the lapse of restrictions relating to)
an Award, the Committee, in its discretion and subject to such additional terms
and conditions as it may adopt, may permit the Participant to satisfy such tax
obligation by (i) electing to have the Company withhold a portion of the Shares
otherwise to be delivered upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes or (ii) delivering to the Company Shares other than Shares
issuable upon exercise or receipt of (or the lapse of restrictions relating to)
such Award with a Fair Market Value equal to the amount of such taxes. In
addition to the amounts required to be withheld to pay applicable taxes, subject
to such terms and conditions as the Committee shall determine in its sole and
absolute discretion, the Committee may permit the Participant to elect to
deliver to the Company Shares (other than Shares issuable upon exercise or
receipt of (or the lapse of restrictions relating to) such Award) with a Fair
Market Value equal to the amount of such additional federal and/or state income
taxes imposed on the Participant in connection with the exercise of the Award.
All elections, if any, must be made on or before the date that the amount of tax
to be withheld is determined.

 

Section 9. General Provisions.

 

(a) No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

(b) Award Agreements. No Participant will have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and returned to the Company executed by the
Participant.

 

(c) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

(d) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate, nor will it affect in any



--------------------------------------------------------------------------------

way the right of the Company or an Affiliate to terminate such employment at any
time, with or without cause. In addition, the Company or an Affiliate may at any
time dismiss a Participant from employment free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

 

(e) Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the laws of the State of Delaware.

 

(f) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

(h) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

 

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

Section 10. Effective Date of the Plan.

 

The Plan shall be effective as of April 10, 2002, subject to approval by the
stockholders of the Company within one year thereafter.

 

Section 11. Term of the Plan.

 

Unless the Plan shall have been discontinued or terminated as provided in
Section 7(a), the Plan shall terminate on April 9, 2012. No Award shall be
granted after the termination of the Plan. However, unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award theretofore
granted may extend beyond the termination of the Plan, and the authority of the
Committee provided for hereunder with respect to the Plan and any Awards, and
the authority of the Board of Directors of the Company to amend the Plan, shall
extend beyond the termination of the Plan.

 

Amended 06/15/2005